Citation Nr: 0914755	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
April 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of the hearing is associated with the claims file.

In August 2007 the Board reopened and remanded this claim.  
In July 2008, the Board remanded this claim for further 
development.


FINDINGS OF FACT

1.	The Veteran complained of back pain in service.

2.	Back symptomotology was not continuous after separation 
from service.

3.	The Veteran sustained a work-related injury in June 1986; 
he underwent spinal fusion surgery in 1987 as a result of 
this injury.

4.	Competent medical evidence does not show that the 
Veteran's back disability is causally related to his 
military service.


CONCLUSION OF LAW

A back disability was not incurred or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a September 2004 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed her of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received notice consistent with Dingess in an August 2007 
letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA medical examination results, Social 
Security Administration (SSA) records, and statements of the 
Veteran and his representatives have been associated with the 
record.  In March 2008, the Veteran indicated that he had no 
additional evidence to submit in support of his claim.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, including depressive neurosis, 
if manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Analysis

With respect to Hickson element (1), private medical records 
from April 1998 show a diagnosis of low back pain with lumbar 
spine fusion.  VA examination records indicated that the 
Veteran also has degenerative disc disease.  Hickson element 
(1) has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  To this end, the records shows that the 
Veteran complained of back trouble in November 1963 and 
December 1964.  His service treatment records from November 
1963 note that the Veteran said that he had often had low 
back pain over the previous five years, but no back 
abnormality was noted on his August 1963 entrance examination 
and no medical evidence has been provided to establish a pre-
existing condition, so the Veteran is presumed sound.  
38 U.S.C.A. § 1111.  Later medical evidence found that this 
earlier condition was spinal meningitis which the Veteran 
recovered from prior to joining the U.S. Army.  The radiology 
report from November 1963 shows the Veteran's thoracolumbar 
spine to be within normal limits.   In December 1964, the 
Veteran complained of back pain and "tightening."  His 
April 1965 separation examination noted no spinal 
abnormality.  Hickson element (2) is satisfied based on the 
service treatment records referring to complaints of back 
pain.

In the intervening years, the Veteran has suffered additional 
back injuries.  Private medical records from March 1975 
indicate that the Veteran injured his coccyx after a fall.  
Additional private records from April 1998 state that the 
Veteran's "low back has been hurting him since he was 
involved in a work related injury in 1987."  This statement 
is based on the Veteran's self-reported medical history that 
his back pain began in 1987 after an injury and subsequent 
surgery.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record 
on appeal contains medical opinions that have been submitted 
by the Veteran or obtained by the RO.  In July 2006, 
following a private evaluation, Dr. J.B. stated: 

Based on the history which [the Veteran] furnished 
me, today, it sounds as though [the Veteran's] 
lumbar complaints really began at about that time 
and therefore I am having to assume there is some 
relationship to your service related activity, and 
your present lumbar condition.

The February 2008 VA examiner opined, following a review of 
the claims file, that the Veteran's degenerative disc disease 
was due to the natural progression of the disease that began 
with the new back injury in 1986.  In September 2008, the VA 
medical examiner further opined that the Veteran's current 
lumbar spine fusion back injury was not as likely as not 
related to his back strain during military service.

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the Veteran's back disorder, 
specifically whether the Veteran's military service is 
implicated.  By law, the Board is obligated under 38 
U.S.C.A.. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches; as is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the Veteran's back disability.  The 
Board notes the VA examiner reviewed the claims file and 
provided a rationale for his opinion that the condition is 
unrelated to service.  The VA examiner specifically cites 
private medical records including  a negative bone scan, 
negative myelogram, and an MRI that showed disc fissuring but 
not herniation.  The VA examiner found the origin of the 
Veteran's current back conditions to be the new injury in 
1986.  The VA examiner opined:

The current lumbar spine fusion and back injury was 
not caused by or as a result of active duty low 
back strain...  The current lumbar spine fusion back 
injury did not have its onset during service nor 
caused by any incident that occurred during 
service.

By contrast, the private physician refers to a review of 
infirmary reports but not the radiologist report, which 
stated that the Veteran's thoracolumbar spine was within 
normal limits.  In fact, Dr. J.B. states in his letter, "No 
testing apparently was ever done at that time."  It is 
unclear whether the physician's opinion would change if the 
radiology results had been available to him.  In his 
subsequent September 2007 letter, Dr. J.B. reiterates that he 
reviewed the Veteran's in-service infirmary reports; again 
there is not mention of the radiology report.  This suggests 
that the records available to Dr. J.B. were incomplete.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(holding 
that a threshold consideration for evaluating the probative 
value of a medical opinion is that the person giving the 
opinion is sufficiently informed).  Furthermore, the private 
physician did not provide a rationale for determining that 
the Veteran's back disability was related to his military 
service.  It is clear that the opinion was based largely on 
the Veteran's self-reported medical history and, in fact, Dr. 
J.B. explicitly says this in his opinion.  Finally, the 
speculative nature of the physician's opinion diminishes it's 
probative value.  By stating, "it sounds as though" and "I 
am having to assume there is some relationship," the private 
physician has couched his opinion in ambiguous language.  A 
number of Court cases have provided discussion on this point 
of weighing medical opinion evidence.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (holding that medical opinions that 
are speculative, general, or inconclusive in nature cannot 
establish a plausible claim).

To the extent that the Veteran and his ex-wife contend that 
his back disability is related to service, it is now well 
established that lay persons without medical training, such 
as the Veteran and his ex-wife, are not competent to comment 
on medical matters such as the etiology of diseases.  See 38 
C.F.R. § 3.159(a)(1) (holding that competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As far as the Veteran 
and his ex-wife attest to a continuity of symptomotology 
stemming from the Veteran's military service, the Board notes 
that the Veteran's ex-wife's testimony stated that she began 
living with the Veteran since 1973, nearly a decade after he 
left service, so she is not competent to testify to his 
symptoms immediately after he left service.  By contrast, the 
Veteran is competent to attest to his symptoms from his 
military service until the present.  However, his credibility 
to do so has suffered greatly due to his changing testimony 
from his application for SSA disability benefits for a work-
related back injury in 1986 to his present claim for service 
connected disability benefits.  Specifically, he stated in 
his application for benefits that his back pain began 
immediately after the 1986 injury.  Additionally and perhaps 
more persuasively, during the course of his treatment for the 
work-related injury, Dr. B.R., a private orthopedic surgeon, 
noted, "[The Veteran] denies any prior history of back 
trouble other than a mild back strain in 1979 which resolved 
itself without sequellae."  Since the Veteran gave this 
history a while seeking a medical diagnosis or treatment, he 
is presumed to be especially likely to be truthful with one 
who is diagnosing or treating him.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus.  Hickson 
element (3) has therefore not been met for either claim, and 
the claims fail on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for back 
disability.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for back disability is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


